  Case 1:18-cv-03368-RLY-MPB Document 20 Filed 03/08/19 Page 1 of 3 PageID #: 155




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

CHRISTOPHER MCCALLEY and                          )
MARILYN MCCALLEY, Individually and                )
as Parents of PATRICK MCCALLEY,                   )   Case Number: 1:18-cv-3368-RLY-MPB
Deceased,                                         )
                                                  )
                              Plaintiffs,         )
               v.                                 )
                                                  )
CARMEL CLAY SCHOOL                                )
CORPORATION, doing business through the           )
Board of School Trustees of the Carmel Clay       )
Schools, CARMEL HIGH SCHOOL, CITY                 )
OF CARMEL, TOBY STEELE, NICHOLAS                  )
WAHL, and CARMEL POLICE OFFICER                   )
PHIL HOBSON,                                      )
                                                  )
                                    Defendants.   )

                          PLAINTIFFS’ PRELIMINARY WITNESS LIST

       Pursuant to the Case Management Order entered herein, Paragraph IIIC, Plaintiffs hereby file

their Preliminary Witness List.

       1.      John Williams.

       2.      Nicholas Wahl.

       3.      Toby Steele.

       4.      Detective Willie Collins, Carmel Police Department.

       5.      Sargent Adam Miller, Carmel Police Department.

       6.      Ofc. Gosset, Carmel Police Department.

       7.      John Elliott, Carmel Police Department.

       8.      Alex Kreeke.

       9.      Josh Appleton.
Case 1:18-cv-03368-RLY-MPB Document 20 Filed 03/08/19 Page 2 of 3 PageID #: 156



    10.       Chris Kreeke, Carmel High School.

    11.       Tamea Brinson, Carmel High School.

    12.       Jennifer Csnear, Carmel High School.

    13.       Karen McDaniel.

    14.       Connor Cook.

    15.       Issac Perry.

    16.       Any individual who is discovered to have information relevant to this action.

    17.       Any person who prepared or signed any document concerning any matter at issue in this

    action.

    18.       Each and every witness identified on Defendants Carmel Clay Schools, City of Carmel,

    Toby Steele, and Phil Hobson’s preliminary witness lists.

    19.       Any person necessary to lay the foundation for the admission of exhibits to be used at

    trial.

    20.       Any witness necessary for purposes of impeachment or rebuttal.

    21.       Any witnesses disclosed by defendant in their initial disclosures.

              As discovery is ongoing, Plaintiffs reserve the right to amend and/or supplement this

    preliminary witness was in support of their claims.



                                                    Respectfully submitted,

                                                    FLYNN & SULLIVAN, PC

                                                    /s/ Sheila M. Sullivan
                                                    Sheila M. Sullivan, Atty No. 14551-49
                                                    Attorney for Plaintiffs
                                                    8910 Wesleyan Road, Suite C
                                                    Indianapolis, IN 46268
                                                    Tel: 317-660-4770

                                                   2
  Case 1:18-cv-03368-RLY-MPB Document 20 Filed 03/08/19 Page 3 of 3 PageID #: 157



                                     CERTIFICATE OF SERVICE
       The undersigned hereby certifies that, on this 8th day of March, 2019, a copy of the foregoing

will be filed through the Court’s electronic filing system and service will be made on all registered

counsel through the electronic filing system:

Paul T. Belch                                      Liberty L. Roberts
Travelers Staff Counsel of Indiana                 Church Church Hittle & Antrim
pbelch@travelers.com                               lroberts@cchalaw.com



                                                     /s/ Sheila M. Sullivan____________________
                                                     Sheila M. Sullivan


FLYNN & SULLIVAN, P.C.
8910 Wesleyan Road, Suite C
Indianapolis, IN 46268
Telephone: 317-660-4770
Facsimile: 317-660-4765
Email: sheila@fstrial.com




                                                     3
